DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 3-17 are currently pending.
Priority:  This application has PRO 62/627,577 (02/07/2018).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nai et al. (“T Oligo-Primed Polymerase Chain Reaction (TOP-PCR): A Robust Method for the Amplification of Minute DNA Fragments in Body Fluids.” Sci Rep 7, 40767 (2017-01-17), 12 pages.).
Regarding claim 1, Nai teach a method of preparing a sequencing library (p. 8: “coupling TOP-PCR with next-generation sequencing”; Figure 1), the method comprising (p. 6-7: “The whole procedure is composed of three major steps: end repair/A-tailing, ligation of HA to target DNA and TOP-PCR amplification. We optimized the experimental conditions for each step and evaluated the efficiency. Currently, no DNA purification is needed between these steps”): 
obtaining a plurality of DNA fragments from a sample (p. 8: “Cell-free DNA isolation from blood plasma”); 
introducing adaptors to the plurality of DNA fragments;

amplifying the adaptor-ligated fragments in the presence of excess adaptors not ligated to one of the DNA fragments to form a plurality of amplicons (p. 9: “The ligation mixture can be directly subjected to TOP-PCR amplification with or without purification.”, “TOP-PCR”).
Regarding claim 7, Nai further teaches purifying the amplicons to remove excess material (p. 9: “PCR products were purified with AMpure beads”).
Regarding claim 9, Nai further teaches fragmenting the sample (
Regarding claim 10, Nai further teaches amplification in the presence of ligation reagents (p. 9: “The ligation mixture can be directly subjected to TOP-PCR amplification with or without purification.”, “TOP-PCR”).
Response
Applicant amended claim 1 to incorporate limitations from claim 2 in a manner that avoids this rejection.  This rejection is withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-17 are rejected under 35 U.S.C. 103 as being obvious over Nai et al. (“T Oligo-Primed Polymerase Chain Reaction (TOP-PCR): A Robust Method for the Amplification of Minute DNA Fragments in Body Fluids.” Sci Rep 7, 40767 (2017-01-17), 12 pages.) in view of Nugen (“User Guide: Ovation® Ultralow System V2 1–16 - M01379 v3”, (2015), 27 pages) and McReynolds et al. (US20130157869).
Regarding amended claim 1, Nai teach a method of preparing a sequencing library (p. 8: “coupling TOP-PCR with next-generation sequencing”; Figure 1), the method comprising (p. 6-7: “The whole procedure is composed of three major steps: end repair/A-tailing, ligation of HA to target DNA and TOP-PCR amplification. We optimized the experimental conditions for each step and evaluated the efficiency. Currently, no DNA purification is needed between these steps”): 
obtaining a plurality of DNA fragments from a sample (p. 8: “Cell-free DNA isolation from blood plasma”); 
introducing at least partially double-stranded adaptors to the plurality of DNA fragments (Nai p. 2: “Concordant with modern NGS molecular cloning strategies, which normally add an extra ‘A’ to the 3′ termini of the target DNA, we adopt a homogeneous double-stranded half adaptor (HA) which is formed by annealing ‘P oligo’ and ‘T oligo’ at room temperature.”);
ligating a first strand of the adaptors to [[the]] 5’ ends of the DNA fragments to form adaptor-ligated fragments (p. 9: “The ligation mixture (30 μL) contains end repaired/A-tailed cfDNA (normally ranging between 1pg to a few ng), HA (at 50:1 ratio against cfDNA)”); and 
amplifying the adaptor-ligated fragments in the presence of excess adaptors not ligated to one of the DNA fragments to form a plurality of amplicons (p. 9: “The ligation mixture can be directly subjected to TOP-PCR amplification with or without purification.”, “TOP-PCR”), wherein the first strand comprises a sequence usable to attach the amplicons to a surface of a flow cell and form sequencing clusters on the surface of the flow cell.
Regarding the amended limitation of ligating the adaptors to a 5’ end of one of the DNA fragments, Nai teaches ligating the adapter designed with phosphate group at the 5’ end which is required for ligation, however one of ordinary skill in the art would also reasonably consider alternate arrangements for the adaptor with a 3’ phosphate in preparing NGS libraries as taught by Nugen and McReynolds (claim 1; [0005]) with an expectation of the same result and arrive at the claimed limitation.  
Regarding the amended language of “wherein the first strand comprises a sequence usable to attach the amplicons to a surface of a flow cell and form sequencing clusters on the surface of the flow cell”, Nai’s adaptors correspond to such language because as specifically indicated by Nai the procedure is compatible with NGS (“DNA samples can be directly subjected to next-generation sequencing” (p. 7); “When sequencing is desired, TOP-PCR products can be directly ligated to sequencing adaptors without fragmentation” (p. 9)).  Thus, in the case NGS as per Nai, one of ordinary skill in the art would know that Nai’s amplification product can be used in NGS including with ligated sequencing adaptors such as described in Nugen (i.e. p. 10, Figure 2).  
One of ordinary skill in the art would be motivated to improve sequencing techniques by increasing efficiency and retention of DNA from the sample as taught by Nai (p. 7: “This single-tube procedure allows us to maximize the retention of DNA molecules throughout the experiment so that the overall efficiency can be increased significantly.”; p. 7: “In fact, to the best of our knowledge, this is the most efficient and the simplest experimental procedure of this kind.”) and apply the improvements to sequencing and library preparation techniques as taught by Nugen with a reasonable expectation of success.
Regarding claim 3’s limitation of wherein amplifying the adaptor-ligated fragments includes adding amplification primers that compete with the first strand of the adaptors, Nai 
Regarding claim 4’s limitation of further comprising extending a free 3' end of the DNA fragment by polymerase to copy the first strand of the adaptor, Nai teaches the equivalent DNA polymerase extension reaction (p. 9: “TOP-PCR”) that one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 5’s limitation of wherein the first strand of the adaptor is at least a few nucleotides longer than a second strand of the adaptor, Nai teaches a longer first strand (p. 9: “P oligo (5′ -pGTCGGAGTCTgcgc-3′ ) and T oligo (5′ -AGA CTC CGA Ct-3′ )”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 6’s limitation of wherein amplifying the adaptor-ligated fragments includes using the first strand of the adaptor as an amplification primer, Nai teaches adaptor oligos (p. 9: “P oligo (5′ -pGTCGGAGTCTgcgc-3′ ) and T oligo (5′ -AGA CTC CGA Ct-3′ )”) that would act as an amplification primer when present in the PCR reaction which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 7, Nai further teaches purifying the amplicons to remove excess material (p. 9: “PCR products were purified with AMpure beads”).
Regarding claim 8’s limitation of further comprising attaching the amplicons to a flow cell surface to form sequencing clusters, Nai teaches that the amplified product could be used directly in NGS (p. 2) using sequencing libraries such as taught by Nugen which attaches amplicons to a flow cell (p. 7) and forms sequencing cluster (p. 2) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 9, Nai further teaches using DNA fragments from the sample as does Nugen (p. 12).  

Regarding independent claim 11, to a method of preparing a sequencing library, the method comprising: obtaining a plurality of DNA fragments from nucleic acid from a sample; incubating the DNA fragments with adaptor oligos to form oligonucleotide extension products, wherein at least a first adaptor oligo is ligated to a fragment and at least a second adaptor oligo hybridizes to the fragment and is extended by a polymerase to form a sequence complementary to a target and complementary to the first adaptor oligo; and amplifying the oligonucleotide extension products in the presence of excess adaptor oligos not ligated to one of the DNA fragments to form a plurality of amplicons, Nai teaches performing PCR in the presence of adaptor oligos not ligated as detailed supra (i.e. Fig. 1, p. 9) and would reasonably consider such a method in preparing sequencing libraries for NGS as taught by Nugen and McReynolds (claim 6) with an expectation of the same result and arrive at the claimed invention.  
Regarding claim 12’s limitation of wherein copies of the second adaptor oligo function as primers during the amplification step, Nai teaches adaptor oligos (p. 9: “P oligo (5′ -pGTCGGAGTCTgcgc-3′ ) and T oligo (5′ -AGA CTC CGA Ct-3′ )”) that would act as an amplification primer when present in the PCR reaction which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 13’s limitation of further comprising purifying the amplicons to remove excess material, Nai teaches purification of the product (p. 9: “PCR products were purified with AMpure beads.”).  
Regarding claim 14’s limitation of further comprising attaching the amplicons to a flow cell surface to form sequencing clusters, Nai teaches that the amplified product could be used directly in NGS (p. 2) using sequencing libraries such as taught by Nugen which attaches 
Regarding claim 15’s limitation of sequencing the amplicons to determine a sequence of the nucleic acid, Nai teaches that the amplified product could be used directly in NGS (p. 2) using sequencing libraries for sequencing applications including DNA sequencing as taught by Nugen (p. 1) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 16’s limitation of fragmenting the nucleic acid from the sample to obtain the plurality of DNA fragments, Nai teaches starting with fragments which one of ordinary skill in the art would understand to include those produced from the well-known fragmentation steps as taught by Nugen (p. 1) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 17’s limitation of the amplification step occurs in the presence of excess ligation reagents that include one or more of co-factors, enzymes, and polyethylene glycol, Nai teaches proceeding to amplification without purification which includes such reagents (p. 9: “The ligation mixture can be directly subjected to TOP-PCR amplification with or without purification.”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Response
Applicant argues that Nai does not teach adaptors that includes any useful sequence for attaching to a flow cell.  First, the claim language is “comprises a sequence usable to attach the amplicons to a surface of a flow cell” which giving its broadest reasonable interpretation allows for sequences that can be used in ligation of sequencing adaptors or any other method for the purpose of attaching the amplicons to a surface of a flow cell.  Furthermore, Nai specifically teaches the use of a sequencing adaptor in combination with the TOP-PCR amplification such that one of ordinary skill in the art would use the method accordingly and arrive at the invention as claimed.

Applicant also argues that Nugen/Ovation Guide include purification steps in contrast to the claimed methods.  Nai teaches the desirability of omitting purification steps to allow for less DNA input and improve efficiency which one of ordinary skill in the art would reasonably consider in combination with teaches such as Nugen which does teach purification steps thereby requiring larger DNA input.  However, one of ordinary skill in the art would understand that Nugen is using purification to reduce dimer formation (p. 23, i.e. Q4, Q5) which is the same problem Nai addresses (p. 3: “TOP-PCR was able to rescue the DNA fragments from a sample with a DNA concentration far below the undetectable level by regular devices. On the other hand, Illumina’s method generated significant amount of adaptor dimers instead.”) and would be motivated to take the same approach and omit the purification step (MPEP 2144.04 II: Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired).  Furthermore, one of ordinary skill in the art would not consider Nai teaching away from combinations such as with Nugen because Nai is specifically describing techniques which improve upon such well-known commercial techniques to address issues such as input quantities.  
None of Applicant’s arguments are persuasive and the rejection is maintained.

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 9 lacks an antecedent basis for “the nucleic acid from the sample” as the referenced nucleic acid is ambiguous as to what is being referred to.  Thus, the claim is indefinite.
Response
Applicant amended the claim in a manner that avoids the rejection.  This rejection is withdrawn.
NEW REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended claim 1 to include the following new language:
wherein the first strand comprises a sequence usable to attach the amplicons to a surface of a flow cell and form sequencing clusters on the surface of the flow cell.
In this case, Applicant stated the following regarding support for the amendment:

    PNG
    media_image1.png
    156
    710
    media_image1.png
    Greyscale

The cited sections of the specification were reviewed and the examiner could not locate support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639